Citation Nr: 0122131	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  96-41 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for headaches.  



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from February 
1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


REMAND

In a rating decision dated June 8, 1990, the RO denied the 
veteran's claim for service connection for headaches.  While 
the official notice letter is dated July 13, 1990, the 
veteran had actual knowledge of the denial before that date.  
A National Service Officer for the Disabled American Veterans 
notified the veteran of the denial in a letter dated June 20, 
1990.  The veteran responded in a letter received by the RO 
on July 10, 1990.  The veteran, in this letter, vehemently 
disagreed with the denial.  The letter was marked as a Notice 
of Disagreement (NOD).  Additional evidence was also received 
in support of the veteran's claim.  In a rating decision 
dated July 17, 1990, the RO considered the additional 
evidence and denied the claim and stated that "the reasons 
for denial are exactly the same as stated in the discussion 
of the 6-8-90 rating."  By a letter dated July 23, 1990, the 
RO notified the veteran that the evidence did not warrant any 
change in the previous determination.  

Review of the veteran's letter received by the RO on July 10, 
1990, shows that it constituted a NOD as to the June 8, 1990 
rating decision.  38 C.F.R. § 19.118 (1990).  While the RO's 
delay in issuing the notice letter may have caused some 
confusion, there is no dispute as to the timeliness of the 
veteran's July 1990 NOD .  38 C.F.R. § 19.129 (1990).  After 
the RO receives a timely NOD, the RO may develop and review 
the claim again.  Unless the issue is resolved by granting 
the benefit sought or the notice of disagreement is 
withdrawn, the RO must issue a Statement of the Case (SOC).  
38 C.F.R. § 19.119 (1990).  See also Manlincon v. West, 
12 Vet. App. 238 (1999).  Here, following receipt of the 
veteran's NOD, the RO reviewed the veteran's claim and denied 
it again.  However, the RO failed to issue a SOC.

In August 1996, the veteran reasserted his claim.  The RO 
treated this as though the veteran was trying to reopen his 
claim and demanded that he provide new and material evidence 
to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (2000).  However, since 
the RO had not issued a SOC in respond to the veteran's July 
1990 NOD, his original claim was still open.  38 C.F.R. 
§ 3.160 (2000).  Thus, the RO must evaluate the claim as a 
new claim, considering all the evidence of records.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

On August 29, 2001, VA published final rules implementing the 
VCAA.  The new regulations establish guidelines regarding the 
timing and scope of assistance VA will provide to claimant 
who have filed a substantially complete application for VA 
benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

While the case is in remand status, the RO will have an 
opportunity to consider whether any additional notification 
or development action is required under the VCAA and the 
implementing regulations prior to readjudication of the 
veteran's claim on a de novo basis, .

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied. 

2.  The RO should give the veteran an 
opportunity to submit additional evidence 
in support of his claim of entitlement to 
service connection for a headache 
disorder.

3.  Thereafter, the RO should readjudicate 
this claim on a de novo basis, considering 
all evidence of record, both old and new.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a SOC.  
The SOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

